Citation Nr: 0916712	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Entitlement to an effective date earlier than August 19, 
2005, for the award of special monthly pension (SMP) based on 
the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from March 1962 to 
March 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  On November 13, 2003, the RO received written 
correspondence from the Veteran requesting SMP based on the 
need for the regular need for the aid and attendance  of 
another person.

2.  While an August 19, 2005 VA examination report includes 
medical findings clearly establishing that the Veteran was 
unable to perform several activities of daily living, the 
report of a November 3, 2003 VA housebound status or 
permanent need for regular aid and attendance examination 
reflects that the Veteran was weak, needed help-
specifically, that he was unable to dress himself and needed 
assistance walking-and the Veteran's VA physician has stated 
that there was a factual need for aid and attendance by 
another person as of November 2003.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor,  the 
criteria for the assignment of an effective date of November 
13, 2003, for the award of SMP based on aid and attendance 
criteria, have been met.  38 U.S.C.A. §§ 1502, 1521, 5110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.351, 3.352, 3.400, 
3.401 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for earlier 
effective date for the award of SMP based on the need for 
regular aid and attendance to the extent sought, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim has been accomplished.

II.  Analysis

The Veteran contends that the effective date of his award for 
SMP based on the need for regular aid and attendance should 
be prior to the August 19, 2005 date which is currently 
established.  Specifically, the Veteran's representative, on 
his behalf, asserts that the date his claim for aid and 
attendance benefits was received by VA, November 13, 2003, 
should be the effective date of award (see April 2009 
Appellant's Brief).  The Board agrees.

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of the receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Moreover, 38 C.F.R. § 3.401 
provides a specific rule governing the effective date of an 
award of aid and attendance benefits.  That regulation 
specifies that the effective date for an award of special 
monthly pension for aid and attendance is limited to the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  

Where an otherwise eligible Veteran is in need of regular aid 
and attendance or is permanently housebound, an increased 
rate of pension is payable.  38 U.S.C.A. § 1521(d).  For 
pension purposes, a person shall be considered to be in need 
of regular aid and attendance if such person is (1) a patient 
in a nursing home or, (2) helpless or blind, or so nearly so 
helpless or blind as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).

The Veteran will be considered in need of regular aid and 
attendance if he or she: (1) Is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable, frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

The record reflects that the RO received the Veteran's claim 
for SMP based on the need for regular aid and attendance on 
November 13, 2003.

In a March 2005 rating decision, the RO denied entitlement to 
SMP based on a need for regular aid and attendance.  The 
Veteran submitted a timely notice of disagreement.

In a September 2005 rating decision, the RO awarded the 
Veteran SMP based on a need for regular aid and attendance, 
effective August 19, 2005 (the date of a VA examination 
showing that the Veteran was in need of aid and attendance). 

In February 2006, the Veteran requested an earlier effective 
date for the grant of SMP based on a need for regular aid and 
attendance.  

In a March 2006 decision, the RO denied an earlier effective 
date on the basis that an August 25, 2005 VA treatment report 
demonstrated the first date the Veteran was shown to be 
unable to do any activities and needed the help of his wife 
twenty-four hours per day, seven days per week.
 
An August 19, 2005 VA examination report reflects that the 
Veteran was unable to perform several activities of daily 
living, to include dressing and undressing, bathing, 
grooming, and toileting.  In addition, imbalance constantly 
affected the Veteran's ability to ambulate.  The Veteran's 
wife had to get the Veteran out of bed, feed him, administer 
medication, and assisted with his bathroom needs. The 
diagnosis was left cerebral-vascular accident and the 
problems associated with the diagnosis was dependence in 
activities of daily living.  

An August 25, 2005, VA treatment record reflects that the 
Veteran's wife had to give up a regular job to take care of 
him, as an aide attendant, twenty four hours a day, seven 
days a week, for the last two to three years.  The VA 
physician stated that the Veteran was unable to do any of 
activities of daily living on his own.   

Although the date of the VA examination represented the 
earliest date that the Veteran proved his claim, that date is 
not synonymous with the date entitlement arose.  The Court 
has held that, at least as applied to original claims for 
benefits, the date the evidence is submitted or received is 
irrelevant when considering the effective date of an award, 
even in connection with a claim that is pending for many 
years.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  To 
find otherwise would result in the assignment of effective 
dates, in some instances, based on when the Veteran could be 
scheduled for an examination and not on the facts found or 
the date entitlement arose.  Such results would not be in 
accordance with 38 U.S.C.A. § 5110(a) or 38 C.F.R. § 
3.400(q)(2), (r).

Here, a November 3, 2003 VA aid and attendance examination 
report (VA form 21-2680) reflects that the Veteran was unable 
to dress and he needed help.  His left lower extremity was 
weak.  He walked with a cane and sometimes lost his balance, 
which was noted as poor.  The VA examiner noted that the 
Veteran was unable to walk without the assistance of another 
person.  In addition, when asked to describe how often per 
day or week the Veteran was able to leave the home or 
immediate premises, the VA examiner wrote "none". 

A July 2004 VA behavioral health record reflects that the 
Veteran was adjusting to loss of independence related to 
recent stroke with associated disability.  It was noted that 
the Veteran's weight was stable, mainly due to his wife's 
diligent efforts of making sure that the Veteran ate at least 
small amounts of food.  

A September 2004 VA home health aid program request form 
indicates that the Veteran had activities of daily living 
(ADLs) dependencies for bathing, toileting, transferring, and 
feeding.  In addition, it was noted that aid in attendance 
was needed for all ADLs.  The Veteran's VA physician included 
a medical notation that the Veteran's wife had been caring 
for the Veteran as an aide in attendance.  

A March 2006 VA treatment record notes that after the Veteran 
was diagnosed with status post CVA and left hemiplegia in 
October or November 2003.  The VA physician commented that 
the Veteran had not been able to do anything by himself, he 
was totally disabled, and that his wife has given him twenty 
four hour care, seven days a week, since November 2003.
 
In this case, the November 2003 VA aid and attendance 
examination report provides uncontradicted medical evidence 
that the Veteran was found to be unable to dress himself and 
that he required assistance to ambulate because of his poor 
balance.  The Board finds that at a  minimum, one of the 
enumerated factors set forth in 38 C.F.R. § 3.352(a) was 
established at the time of the November 2003 VA examination 
(inability to dress).  The Board points out that the 
regulation does not require that all of the disabling 
conditions enumerated exist before a favorable determination 
may be made.  See Turco v. Brown, 9 Vet. App. 222 (1996).  
The Board further notes that Veteran's VA physician has 
stated that there was a factual need for aid and attendance 
by another person as of November 2003, consistent with 
38 C.F.R. § 3.352(a).    

As noted above, 38 C.F.R. § 3.401 provides that the effective 
date for an award of special monthly pension for aid and 
attendance is limited to the date of receipt of the claim or 
the date entitlement arose, whichever is later.  As indicated 
above, the evidence discussed above indicates that the 
Veteran's need for SMP for aid and attendance arose at the 
time of the November 3, 2003 VA examination.  The date the 
claim was received by the RO was November 13, 2003.  
Therefore, since the date the claim was received is later 
than the date entitlement arose, the effective date for the 
grant of SMP based on the need for regular aid and attendance 
is November 13, 2003.  Such represents a full grant of the 
benefit sought in this appeal.  The Board notes that, in 
reaching this favorable conclusion, the benefit-of- the-doubt 
doctrine has been applied, as appropriate.  See 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§  3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

An effective date of November 13, 2003,  for the award grant 
of SMP based on the need for regular aid and attendance is 
granted, subject to the legal authority governing the payment 
of monetary benefits.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


